COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Baker and Bray
Argued at Norfolk, Virginia


KEVIN STANLEY PAINTER
                                           MEMORANDUM OPINION * BY
v.           Record No. 1502-97-1          JUDGE RICHARD S. BRAY
                                               APRIL 7, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                         John K. Moore, Judge
            Theresa B. Berry (Samford & Berry, P.C., on
            brief), for appellant.

            Jeffrey S. Shapiro, Assistant Attorney
            General (Richard Cullen, Attorney General, on
            brief), for appellee.



     A jury convicted Kevin Stanley Painter (defendant) for the

rape and murder of Amber Zajac (victim).     On appeal, defendant

complains that the trial court erroneously (1) declined to

declare a defense witness adverse, thereby precluding impeachment

by defendant through prior inconsistent statements, 1 and (2)

refused an instruction admonishing the jury on the proper

consideration of a "person['s] false statement to the police."

Finding no error, we affirm the convictions.



     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      On brief, defendant also argues that the trial court
erroneously refused to admit the witness' prior inconsistent
statements as declarations against penal interest. However, this
issue was not presented in defendant's petition for appeal and
will not now "be noticed" by this Court. Rule 5A:12(c).
                                I.

     At approximately midnight on August 7, 1995, the victim

began to walk home following a visit with friends.   When she

failed to arrive as expected, family members initiated a search

of the area and soon discovered the victim's partially clothed

body along a wooded path en route from the friends' home.   She

had been beaten, raped and strangled by an assailant.

     The ensuing investigation immediately focused on Kenneth

Pallett, a nearby resident who had approached police at the scene

and offered his assistance.   Pallett agreed to a police interview

and volunteered hair and blood specimens for forensic

examination.   During the interview, Pallett provided numerous

conflicting statements relative to the offenses.   After initially

denying involvement and implicating others in the crimes, he

described himself as "lookout," while an individual known to

Pallett only as "Toothless" attacked the victim.   As a result,

police arrested and charged Pallett with the offenses.
     Nevertheless, police continued to investigate and, on August

17, 1995, Detective Alan Ball interviewed defendant.    Defendant

admitted that he had seen the victim immediately prior to her

death, but denied any sexual contact.   Police also obtained blood

and hair samples from defendant.

     Comparisons of the blood and hair characteristics of Pallett

and defendant with "genetic material" recovered from the victim

eliminated Pallett as a source of the male donor DNA but




                               - 2 -
identified defendant, with statistical certainty, as the

contributor.   Pallett was thereafter released, and police

arrested defendant.

     At trial, Pallett, called as a defense witness, testified

that he was at home with his family at the time of the offenses.

Defendant then moved the court to declare Pallett "an adverse

witness," testifying to divert suspicion from himself to

defendant.   In overruling the motion, the court observed that

"there is very convincing and uncontradicted evidence

that . . . Pallett has been totally exonerated."     However, the

court permitted defendant's counsel to "refresh [Pallett's]

recollection" with his earlier statements to police and to then

inquire into these diverse accounts.     Pallett attributed the

inconsistencies to a decision to "say anything, whatever they

wanted to hear so they would let me go."
     Defendant testified, claiming that he and the victim had

engaged in consensual sex and that the victim was dressing when

he left the wooded area.

                                 II.

     "As a general rule at common law, a party was not allowed to

impeach its own witness."   Maxey v. Commonwealth, 26 Va. App.

514, 518, 495 S.E.2d 536, 538 (1998) (citation omitted).

However, "Virginia has enacted two statutes that impact [this]

rule," Code §§ 8.01-401, -403.     Id.   Code § 8.01-401 permits a

party to call a witness "having an adverse interest" and examine



                                 - 3 -
such witness "according to the rules applicable to

cross-examination."   Code § 8.01-401.   The statute contemplates

persons with a "financial or other personal interest in the

outcome of the case."   Maxey, 26 Va. App. at 520, 495 S.E.2d at

539; Weller v. Commonwealth, 16 Va. App. 886, 892, 434 S.E.2d

330, 335-36 (1993).   Thus, a party may impeach an adverse witness

with prior statements inconsistent with his or her trial

testimony.   Id.
     Code § 8.01-403 also allows a party producing a witness to

"prove that he has made at other times a statement inconsistent

with his present testimony," provided such witness "shall in the

opinion of the court prove adverse."     Code § 8.01-403 (emphasis

added).   A witness "prove[s] adverse" "when the witness whom the

party expected to testify favorably has suddenly given

unexpected, adverse testimony on the stand," Maxey, 26 Va. App.

at 519-20, 495 S.E.2d at 539, testimony "injurious or damaging to

the . . . party who called the witness."     Ragland v.
Commonwealth, 16 Va. App. 913, 920, 434 S.E.2d 675, 680 (1993).

The trial court must exercise its sound discretion in determining

if a witness has proven adverse.   See Code § 8.01-403; Maxey, 26

Va. App. at 522, 495 S.E.2d at 540.

     Here, counsel first moved the court to declare Pallett an

adverse witness after Pallett testified that he was "in [his]

house" during the offenses.   The court concluded, however, that

Pallett had "been totally exonerated" by "convincing and




                               - 4 -
uncontradicted evidence" and was "not an adverse witness,"

leaving defendant with "no basis . . . to cross-examine" him

pursuant to Code § 8.01-401.   Further, Pallett's trial testimony

was neither "damaging" nor "injurious" to defendant's case within

the purview of Code § 8.01-403.   Thus, there was no statutory

authority for defendant to impeach Pallett, either as an adverse

witness or a witness whose testimony proved adverse, and the

court properly denied his motion.
     Moreover, it is clear from the record that the court,

nevertheless, permitted defendant to thoroughly question Pallett

regarding his conflicting statements to police, including actual

use of the interview to "refresh the witness' recollection."

                               III.

     "If the principles set forth in a proposed instruction are

fully and fairly covered in other instructions that have been

granted, a trial court does not abuse its discretion in refusing

to grant a repetitious instruction."   Joseph v. Commonwealth, 249

Va. 78, 90, 452 S.E.2d 862, 870 (1995) (citations omitted).    "In

fact, trial courts should avoid giving redundant or repetitive

jury instructions."   League v. Commonwealth, 9 Va. App. 199, 210,

385 S.E.2d 232, 239 (1989) (citation omitted).

     Defendant's proposed instruction admonished the jury that,

"if a person gives a false statement to the police, this creates

no presumption that the person is guilty of having committed the

crime."   It was rejected by the trial court as an "improper




                               - 5 -
comment on specific evidence."    However, the jury was charged, in

pertinent part:    "You are the judges of the facts, the

credibility of the witnesses, and the weight of the evidence.

You may consider . . . their prior inconsistent statements, or

whether they have testified untruthfully . . . [to] determine

which witnesses are more believable and weigh their testimony

accordingly."     Virginia Model Jury Instructions, Criminal, No.

2.500 (1993 repl. ed. with 1997 Supp.).    Thus, the jury was

properly instructed on the credibility issue, the subject of

defendant's proposed instruction.
     Accordingly, we affirm the convictions.

                                                           Affirmed.




                                 - 6 -